               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

REALTIME DATA LLC, d/b/a IXO,

                             Plaintiff,

              V.                             Civil Action No. 17-1750-CFC

EGNYTE, INC.


                             Defendant. :



Stephen B. Brauennan, Sara E. Bussiere, BAYARD, P.A., Wilmington, Delaware;
Mark A. Fenster, Paul A. Kroeger, Reza Mirzaie, RUSS, AUGUST & KABAT,
Los Angeles, Califomia

     Counsel for Plaintiff

Adam W. Poff, Robert M. Vrana, YOUNG, CONAWAY, STARGATT &
TAYLOR LLP, Wilmington, Delaware; Dwayne K. Goetze!, Ryan T. Beard,
MEYERTONS, HOOD, KIVLIN, KOWERT & GOETZEL, P.C., Austin, Texas

     Counsel for Defendant
                            MEMORANDUM OPINION


                                                                    NOVEMBER 1, 2018




      Realtime Data LLC has sued Egnyte, Inc., a Delaware corporation, for

patent infringement. Egnyte has moved pursuant to 28 U.S.C. § 1404(a) to transfer

this case to the Northern District of California-where Egnyte is headquartered,

has its principal place of business, and can produce its witnesses and documents

more easily. Realtime has pending suits against other defendants in the Northern

District alleging violations of some of the same patents that are at issue here, but it

has many more such suits pending in this District before me. For the reasons

discussed below, I will deny Egnyte's motion to transfer (D.I. 10).

      Section 1404(a) provides that "[f]or the convenience of the parties and

witnesses, in the interests of justice, a district court may transfer any civil action to

any other district or division where it might have been brought." 28 U.S.C. §

1404(a). It is undisputed that this action could have been brought in the Northern

District of California. Thus, the only issue before me is whether I should exercise

my discretion under § 1404(a) to transfer the case to California.

      Egnyte has the burden "to establish that a balancing of proper interests

weigh[s] in favor of the transfer." Shutte v. Armco Steel Corp., 431 F.2d 22, 25
(3d Cir. 1970). This burden is heavy. "[U]nless the balance of convenience of the

parties is strongly in favor of [the] defendant, the plaintiff's choice of forum should

prevail." Id. (emphasis in original) (internal quotation marks and citation omitted).

      The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of

justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiff's forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere; [4] the convenience
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records (similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

Id. (citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [ 10] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the



                                           2
               familiarity of the trial judge with the applicable state law
               in diversity cases.

Id. at 879-80 (citations omitted). As the parties have not identified relevant factors

beyond these 12 interests, I will balance the Jumara factors in deciding whether to

exercise the discretion afforded me by§ 1404(a).

       I.      PLAINTIFF'S FORUM PREFERENCE

       This factor clearly weighs against transfer. The parties agree on that much.

They disagree, however, about the amount of weight I should give this factor in

conducting the balancing of interests called for by Jumara. Egnyte argues that

Realtime's forum choice "is entitled to minimal deference." D.I. 11 at 11.

Realtime contends that I should give its forum choice "paramount consideration."

D.I. 14 at 4. 1

       In Shutte, the Third Circuit held that "[i]t is black letter law that a plaintiff's

choice of a proper forum is a paramount consideration in any determination of a

transfer request" brought pursuant to § 1404(a), and that this choice "should not be

lightly disturbed." 431 F.2d at 25 (internal quotation marks and citation omitted).

The parties have not cited and I am not aware of any Third Circuit or United States

Supreme Court case that overruled Shutte. Jumara cited Shutte favorably and


1 Elsewhere,  Realtime argues that its forum choice is "entitled to substantial
deference," D.I. 14 at 1, and similarly that "its preferred forum is entitled, at a
minimum, to significant deference," D.I. 14 at 5 (internal quotation marks and
citation omitted).

                                             3
reiterated Shutte's admonition that "the plaintiffs choice of venue should not be

lightly disturbed." Jumara, 55 F.3d at 879 (internal quotation marks and citation

omitted). Thus, I agree with Realtime that binding Third Circuit law compels me

to treat its forum choice as "a paramount consideration" in the § 1404(a) balancing

analysis.

      Egnyte, however, asks me to ignore Shutte's unambiguous language (and

Jumara's endorsement of Shutte) and instead give Realtime's forum choice

"minimal weight" because ( 1) the District of Delaware is not Realtime's "home

forum" or "home turf," D.I. 11 at 10-11; D.I. 15 at 1-2; and (2) the facts

underlying the parties' dispute did not occur in Delaware, D .I. 11 at 10-11.

      Egnyte cites in support of its position certain opinions issued by district

court and magistrate judges in the Third Circuit that appear to assign less weight to

a plaintiffs forum choice when the forum is not the plaintiffs "home forum" or

"home turf'-that is, if the plaintiff has limited or no facilities, operations, or

employees in the forum-and/or when the facts giving rising to the lawsuit did not

occur in the plaintiffs selected forum. See D.I. 11 at 10-11; D.I. 15 at 1-2

(citations omitted). I am not, however, persuaded that these opinions are consistent

with Shutte. I will instead follow Judge Stapleton's lead in Burroughs Wellcome

Co. v. Giant Food, Inc., 392 F. Supp. 761 (D. Del. 1975).




                                           4
      Like Judge Stapleton, I read Shutte's "statement of 'black letter law' as an

across-the-board rule favoring plaintiff's choice of forum." Id. at 763. As Judge

Stapleton explained in rejecting the "home-turf' rule argued by the defendant in

Burroughs:

                 The court's decision in Shutte to give weight to the
           plaintiff's choice of forum is not an application of any of
           the criteria recited in[§ 1404(a)]. Assuming jurisdiction
           and proper venue, weight is given to plaintiff's choice
           because it is plaintiff's choice and a strong showing under
           the statutory criteria in favor of another forum is then
           required as a prerequisite to transfer. One can perhaps
           debate whether plaintiff's choice should be given any
           weight at all in a transfer context, but assuming it is to be
           given some weight in cases where the plaintiff lives in the
           forum state, it is difficult to see why it should not also be
           given weight when the plaintiff lives in [another] state ....
           [The] plaintiff's contact or lack thereof with the forum
           district will ordinarily be reflected in the 'balance' of
           conveniences, but that contact, per se, is unrelated to
           anything in Shutte, or Section 1404(a).

Id. at 763 n.4.

       I, too, find it difficult to understand why the plaintiff's forum choice in and

of itself merits less weight when the plaintiff has no ties to the selected forum or

when the facts underlying the controversy occurred elsewhere. I do not mean to

suggest that these two latter considerations will not impact the overall transfer

analysis. On the contrary, because these considerations are subsumed and given

weight under Jumara factors 3 (whether the claim arose elsewhere), 4

(convenience of the parties), 5 (convenience of the witnesses), 6 (location of books

                                           5
and records), 8 (practical considerations that could make the trial easy, expeditious,

or inexpensive), and 10 (the local interest in deciding local controversies at home),

a defendant seeking to transfer a case when neither the plaintiff nor the facts giving

rise to the case have any connection to the selected forum will generally have less

difficulty in meeting its burden to establish that the Jumara factors weigh strongly

in favor of transfer.

      I do not believe that the Federal Circuit's opinion in In re Link_A_Media

Devices Corp., 662 F.3d 1221 (Fed. Cir. 2011), also cited by Egnyte, compels a

different conclusion. In Link_A_Media, the Federal Circuit vacated this court's

denial of a§ 1404(a) motion to transfer a patent case filed here by a non-United

States company. Id. at 1222. The Federal Circuit held that this court committed a

"fundamental error [in] making [the plaintiffs] choice of forum and the fact of [the

defendant's] incorporation in Delaware effectively dispositive of the transfer

inquiry." Id. at 1223. Although the Federal Circuit did not cite Shutte in

Link_A_Media, it applied Third Circuit law and noted that "[t]o be sure, the Third

Circuit places significance on a plaintiffs choice of forum." Id.

       In dicta in Link_A_Media, the court noted that "[w]hen a plaintiff brings its

charges in a venue that is not its home forum, ... that choice of forum is entitled to

less deference." Id. I understand this statement, however, to apply only when the

plaintiff, like the plaintiff in Link_A_Media, is a non-United States company. I



                                          6
draw this inference because the court cited in support of its statement two Supreme

Court decisions, Sinochem International Co. v. Malaysia International Shipping

Corp., 549 U.S. 422 (2007) and Piper Aircraft Co. v. Reyno, 454 U.S. 235 (1981),

neither of which involved transfer motions brought pursuant to§ 1404(a). Rather,

in both Sinochem and Piper Aircraft, the Supreme Court reviewed dismissals of

actions filed by non-United States plaintiffs based on the common-law forum non

conveniens doctrine. As the Court explained in Piper Aircraft, "1404(a) transfers

are different than dismissals on the ground offorum non conveniens." 454 U.S. at

253. Unlike§ 1404(a), "[t]he common-law doctrine offorum non conveniens has

continuing application [in federal courts] only in cases where the alternative forum

is abroad, and perhaps in rare instances where a state or territorial court serves

litigational convenience best." Sinochem, 549 U.S. at 430 (second alteration in

original) (internal quotation marks and citation omitted). The doctrine "is designed

in part to help courts avoid conducting complex exercises in comparative law" and

thus enables a district court to dismiss the case where it would be otherwise

"required to untangle problems in conflict of laws, and in law foreign to itself."

Piper Aircraft, 454 U.S. at 251 (internal quotation marks and citation omitted).

Because these concerns about foreign law and comparative law issues are not

implicated by a§ 1404(a) transfer motion in a patent case filed by a domestic

plaintiff, I understand Link_A_Media to say that a plaintiff's forum choice in a



                                           7
patent case merits "less deference" for§ 1404(a) purposes only if the plaintiff does

not reside in the United States.

      In this case, Realtime is a domestic company, and therefore I will follow

Shutte and give Realtime's forum choice paramount consideration in balancing the

Jumara factors.

      II.    DEFENDANT'S FORUM PREFERENCE

      This factor favors transfer.

      III.   WHETHER THE CLAIM AROSE ELSEWHERE

      This factor bears only slightly on the transfer analysis. On one hand, it

appears that Egnyte' s research and development efforts associated with the

products accused of infringing Realtime's patents occurred in the Northern District

of California-at Egnyte's headquarters Mountain View. The connection between

those efforts and the Northern District favors transfer. See In re Hoffmann-La

Roche, Inc., 587 F.3d 1333, 1338 (Fed. Cir. 2009). On the other hand, patent

claims arise wherever the allegedly-infringing products are sold, Treehouse Avatar

LLC v. Valve Corp., 170 F. Supp. 3d 706, 710 (D. Del. 2016) (first citing 35 U.S.C.

§ 271(a); then citing Red Wing Shoe Co., Inc. v. Hockerson-Halberstadt, Inc., 148

F.3d 1355, 1360 (Fed. Cir. 1998)), and Egnyte acknowledged at oral argument that

the accused products in this case are marketed and sold in Delaware, see Tr. of




                                         8
Oct. 16, 2018 Hr'g at 12. Overall, this factor weighs in favor of transfer, but only

slightly.

       IV.     THE CONVENIENCE OF THE PARTIES AS INDICATED BY THEIR
               RELATIVE PHYSICAL AND FINANCIAL CONDITION

       This factor favors transfer, but only slightly. As a Delaware company,

Egnyte can demonstrate "inconvenience" for§ 1404(a) purposes only if it

establishes that it would face "a unique or unexpected burden" in having to litigate

this case in this District. ADE Corp. v. KLA-Tencor Corp., 138 F. Supp. 2d 565,

573 (D. Del. 2001).

       Egnyte has shown a probability that it would at least be marginally more

convenient to produce its witnesses and documents in the Northern District of

California than in Delaware, because most ofEgnyte's employees and documents

are already located in the Northern District. As the Northern District of California

and this District appear equally convenient for Realtime, which is litigating suits in

both fora, and Delaware is not a particularly inconvenient forum for Egnyte, which

is incorporated in Delaware, the convenience of the parties weighs slightly in favor

of transfer.

       V.      THE CONVENIENCE OF THE WITNESSES

       This factor carries weight "only to the extent that the witnesses may actually

be unavailable for trial in one of the fora." Jumara, 55 F.3d at 879; see also Smart

Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732 (D. Del. 2012) (noting

                                          9
that this factor applies only insofar as "a witness actually will refuse to testify

absent a subpoena"). In addition, "witnesses who are employed by a party carry no

weight," because "each party is able, indeed, obligated to procure the attendance of

its own employees for trial." Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192,

203 (D. Del. 1998). Here, Egnyte has not identified with particularity any potential

witness who would not be available for trial in Delaware. Because there is no

record evidence that demonstrates that necessary witnesses will refuse to appear in

Delaware for trial without a subpoena, this factor is neutral.

      VI.    THE LOCATION OF BOOKS AND RECORDS

      Jumara instructs me to give weight to the location of books and records only

"to the extent that the files [and other documentary evidence] could not be

produced in the alternative forum." 55 F .3 d at 879. In this case, Egnyte has not

identified any evidence that could not be produced in Delaware. Because no

records have been identified as only being available in either the Northern District

of California or Delaware, this factor is neutral. See Sign,al Tech, LLC v. Analog

Devices, Inc., 2012 WL 1134723, at *3 (D. Del. Apr. 3, 2012).

      VII. ENFORCEABILITY OF THE JUDGMENT

      The parties agree that this factor is neutral, as judgments from this District

and the Northern District of California would be equally enforceable.




                                           10
      VIII. PRACTICAL CONSIDERATIONS

      Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. This factor

weighs strongly against transfer.

      There are 19 other cases filed by Realtime currently pending in this District

and assigned to me. All 19 cases involve at least two of the same four patents that

Egnyte is alleged to have infringed in this case. Sixteen of my cases involve three

of the same four patents-in-suit in this case, and three of those 16 cases involve all

four of the patents-in-suit. In this respect, judicial economy counsels strongly

against transfer.

      Egnyte points out that Realtime has also sued various entities in the

Northern District of California for allegedly infringing some of the same patents.

Indeed, Realtime is alleging patent infringement in four different actions in the

Northern District. See generally Rea/time Data LLC v. Veritas Techs. LLC, No.

3:18-cv-06029-SI (N.D. Cal. filed Oct. 2, 2018); Rea/time Data LLC v. Nexenta

Sys., Inc., No. 3:18-cv-00574-EMC (N.D. Cal. filed Jan. 26, 2018); Rea/time Data

LLC v. Silver Peak Sys., Inc., No. 4:17-cv-02373-PJH (N.D. Cal. filed Apr. 26,

2017); Rea/time Data LLC v. Fujitsu Am., Inc., No. 3:l 7-cv-02109-SK (N.D. Cal.

filed Apr. 14, 2017). Three of these California cases involve two of the four

patents-in-suit in this action. The fourth case involves all four patents-in-suit.



                                          11
      The four California cases, however, are assigned to four different judges.

Moreover, two of the California cases have been stayed pending various inter

partes reviews by the United States Patent and Trademark Office of the patents-in-

suits. See Realtime Data LLC v. Silver Peak Sys., Inc., No. 4:17-cv-02373-PJH

(N.D. Cal. filed Apr. 26, 2017) (ECF No. 101 ); Realtime Data LLC v. Fujitsu Am.,

Inc., No. 3:17-cv-02109-SK (N.D. Cal. filed Apr. 14, 2017) (ECF No. 63).

Finally, the only California case wherein all four patents-in-suit overlap with this

case has been referred to a magistrate judge for settlement. See Realtime Data

LLC v. Nexenta Sys., Inc., No. 3:18-cv-00574-EMC (N.D. Cal. filed Jan. 26, 2018)

(ECF No. 44).

      In light of the 19 related cases on my docket and the substantial overlap of

the patents-in-suits in those cases with the patents-in-suit in this case, I find that the

practical considerations that could make the trial easy, expeditious, or inexpensive

weigh strongly against transfer. See Link_A_Media, 662 F.3d at 1224 (noting that

"a district court's concurrent litigation involving the same patent [is] a relevant

consideration" for§ 1404(a) purposes).

      IX.    RELATIVE ADMINISTRATIVE DIFFICULTY DUE TO COURT
             CONGESTION

      The parties contend that this factor is neutral.




                                           12
       X.     LOCAL INTEREST IN DECIDING LOCAL CONTROVERSIES AT HOME

       The local controversy factor is neutral. First, "[p]atent issues do not give

rise to a local controversy or implicate local interests." TriStata Tech., Inc. v.

Emu/gen Labs., Inc., 537 F. Supp. 2d 635, 643 (D. Del. 2008). Second, Egnyte's

dispute with Realtime, which does not reside in California, is not a "local

controversy" in the Northern District.

       XI.    PUBLIC POLICIES OF THE FORA

       Delaware's public policy encourages Delaware corporations to resolve their

disputes in Delaware courts. Round Rock Research, LLC v. Dell, Inc., 904 F.

Supp. 2d 374,378 (D. Del. 2012). That concern is irrelevant since Realtime is not

a Delaware corporation, and the defendant, which is a Delaware corporation, does

not want to litigate here. E.g., Semcon Tech, LLC v. Intel Corp., 2013 WL 126421,

at *4 (D. Del. Jan. 8, 2013). This factor is thus neutral.

       XII.   FAMILIARITY OF THE TRIAL JUDGES WITH THE APPLICABLE
              STATE LAW IN DIVERSITY CASES

       Realtime's claims arise under the federal patent laws. Therefore, the

familiarity of the respective districts with state law is not applicable and this factor

is neutral.

                                         ****

       In sum, of the 12 Jumara factors, seven are neutral, two weigh strongly

against transfer, one favors transfer, and two slightly favor transfer. Having

                                           13
considered the factors in their totality and treated Realtime' s choice of this forum

as a paramount consideration, I find that Egnyte has failed to demonstrate that the

Jumara factors weigh strongly in favor of transfer. I will therefore deny Egnyte's

motion to transfer (D.I. 10). 2

      The Court will enter an order consistent with this Memorandum Opinion.




2
 I note that I would have reached the same conclusion had I given "significant"
but less than "a paramount consideration" to Realtime's forum choice in my
balancing of the Jumara factors. See Link_A_Media, 662 F.3d at 1223 (noting that
"[t]o be sure, the Third Circuit places significance on a plaintiff's choice of
forum").

                                          14
